COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, Petty and Powell
Argued at Salem, Virginia


JOSE L. BERNABE HERNANDEZ

v.     Record No. 1232-10-3

SHENANDOAH VALLEY DEPARTMENT                                  MEMORANDUM OPINION * BY
 OF SOCIAL SERVICES                                             JUDGE CLEO E. POWELL
                                                                   MARCH 1, 2011

JOSE L. BERNABE HERNANDEZ

v.     Record No. 1233-10-3

SHENANDOAH VALLEY DEPARTMENT
 OF SOCIAL SERVICES


                     FROM THE CIRCUIT COURT OF AUGUSTA COUNTY
                                 Victor V. Ludwig, Judge

                 Frankie C. Coyner (Linda Schorsch Jones, Guardian ad litem; Law
                 Offices of Frankie C. Coyner; Poindexter, Schorsch, Jones & Hill,
                 on brief), for appellant.

                 James B. Glick (Angela V. Whitesell; Vellines, Cobbs, Goodwin &
                 Glass, on brief), for appellee.


       Jose L. Bernabe Hernandez (“Hernandez”) appeals the decision of the Circuit Court of

Augusta County (“trial court”) terminating his parental rights to his two minor children pursuant

to Code § 16.1-283(E). On appeal, Hernandez contends that the evidence was insufficient to




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
support the trial court’s decision under either Code § 16.1-283(B) or (C)(2). Finding no

reversible error, we affirm the decision of the trial court. 1

        “Code § 16.1-283 embodies ‘the statutory scheme for the . . . termination of residual

parental rights in this Commonwealth’ . . . [which] ‘provides detailed procedures designed to

protect the rights of the parents and their child,’ balancing their interests while seeking to

preserve the family.” Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d 538, 540 (1995)

(quoting Rader v. Montgomery County Dep’t of Social Servs., 5 Va. App. 523, 526, 365 S.E.2d
234, 235 (1988)). In all cases brought under Code § 16.1-283, the court must find, by clear and

convincing evidence, that the termination of residual parental rights is in the best interests of the

child. Furthermore, the various subsections of Code § 16.1-283 provide distinct, “individual

bases upon which a petitioner may seek to terminate residual parental rights.” City of Newport

News v. Winslow, 40 Va. App. 556, 563, 580 S.E.2d 463, 466 (2003).

        Although Shenandoah Valley Department of Social Services petitioned to terminate

Hernandez’s parental rights under subsections (B), (C)(2) and (E) of Code § 16.1-283, the trial

court specifically terminated his residual rights under only subsection (E). As the subsections of

Code § 16.1-283 are distinct, Hernandez’s failure to challenge the trial court’s decision to

terminate his residual parental rights under subsection (E), renders moot the issue of whether

termination was warranted pursuant to subsections (B) or (C)(2). See Fields v. Dinwiddie

County Dep’t of Soc. Servs., 46 Va. App. 1, 8, 614 S.E.2d 656, 659 (2005) (termination of

parental rights upheld under one subsection of Code § 16.1-283 forecloses the need to consider




        1
          As the parties are familiar with the record below, we cite only those facts necessary to the
disposition of the appeals.
                                                  -2-
termination under alternative subsections). Accordingly, we need not consider these matters and

affirm the decision of the trial court.

                                                                                     Affirmed.




                                             -3-